240 S.W.3d 197 (2007)
In the Interest of R.P.J.G, Juvenile Officer, Respondents,
v.
L.J.G. (Mother), Appellant,
J.K.G., Jr. a/k/a J.G. (Putative Father) and John Doe (Putative Father) Defendants.
No. WD 68358.
Missouri Court of Appeals, Western District.
December 11, 2007.
*198 Jeanne M. Gordon, Esq., Jefferson City, MO, for Respondent.
Scott Hamblin, Esq., Jefferson City, MO, for L.J.G.
Mary J. Browning, Esq., Jefferson City, MO, Guardian for R.P.J.G.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Mother appeals the termination of her parental rights with regard to Child. After a thorough review of the record, this court concludes that the trial court's findings are supported by clear, cogent, and convincing evidence, that the termination was in the best interests of Child, and that the rendering court had jurisdiction to enter judgment. An extended opinion would have no precedential value. A memorandum explaining the reasoning behind this decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).